I think the exclusion of the photographs taken in 1936 near the time of the appropriation of the land by the state was prejudicial error. The court had permitted the jury to view the land in 1939 after it had been abandoned as a farm for two seasons, during one of which it had been flooded by the opening of the sluice gates in the project in connection with which the land was taken. These photographs were competent evidence of the condition of the land as well as of the crop. They were objected to, not because they were merely cumulative, but because in connection with the condition of the cultivated land they showed only one crop. They were not excluded because they were merely cumulative of the oral evidence as to condition and crops but apparently because of the objection of counsel. Being competent evidence on the vital point in the case, their exclusion was prejudicial. It was especially so after the jury had seen the land in its deteriorated condition. Any person whose experience with farms has been practical and not merely theoretical knows what two years' abandonment does to farm land, especially if it has been subjected to flooding. The jury could only receive an unfavorable impression of the farm from its appearance after such a history. It would have been only fair to permit them to see it as it was just before the condemnation.
Mr. Justice Holt's opinion treats the matter of the admission of photographs as if it were discretionary with the trial court. There may have been a time in the early history of photography when such a doctrine was announced by some courts, but I think that that time has long since passed. In Mitton v. Cargill Elev. Co. 124 Minn. 65, 144 N.W. 434, it was held that the exclusion *Page 584 
of competent photographs was prejudicial error, the court adopting the theory announced in 3 Wigmore, Evidence (3 ed.) § 792, in which Dean Wigmore criticizes the doctrine of discretionary admission. He says:
"If a qualified observer is found to say, 'This photograph represents the fact as I saw it', there is no more reason to exclude it than if he had said, 'The following words represent the fact as I saw it', which is always in effect the tenor of a witness' oath. If no witness has thus attached his credit to the photograph, then it should not come in at all, any more than an anonymous letter should be received as testimony. There can be no middle ground between these two consequences. Occasionally a Court is found excluding a photograph as being misleading; but this is a begging of the very question which the jury have to decide; it would be as anomalous as if the judge were to order a witness from the stand because he was believed by the judge to be lying. Perjury cannot be thus determined in advance by the judge, — not more for photographic than for verbal testimony.
"There is a Massachusetts doctrine that the trial Court may in its discretion reject a photograph as being under the circumstances not sufficiently 'instructive'; in other words, the Court rules that cumulative testimony, by superfluously adding a pictured description to a verbal description, is on the facts not needed. Such a rule may be justified as an application of the general principle * * * permitting the rejection of cumulative testimony; but not otherwise."
In the present state of the photographic art, I think it would be extremely unwise for this court to adopt the view that the admission of competent photographs lies in the discretion of the trial court. It is contrary to logic, and it is certainly not in the furtherance of justice. In most cases no amount of word pictures can take the place of the photograph, which more truly than the human eye reveals the actual facts. I think there should be a new trial. *Page 585